Citation Nr: 0842141	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  His active duty included service in Vietnam from 
August 1969 to August 1970, during which he engaged the enemy 
in combat and was awarded the Combat Infantryman Badge and 
Vietnam Gallantry Cross.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In August 2008, the North Carolina Division of Veterans 
Affairs withdrew its representation of the veteran.  The 
veteran has not obtained new representation to date.


FINDING OF FACT

The veteran has maintained ongoing employment without greatly 
reduced reliability and productivity due to psychiatric 
symptoms; and, does not demonstrate any circumstantial, 
interlocutory, or stereotyped speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment; impaired 
abstract thinking; or suicidal ideation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

In this case, the earliest relevant mental health record is 
an April 2006 private psychiatric evaluation indicating 
diagnoses of PTSD and alcohol dependence.  The private 
physician opined that the PTSD diagnosis was related to in-
service traumatic events in which the veteran was fired upon 
and many of his company were killed.  The veteran reported 
various symptoms, including:  patterns of anger; difficulty 
dealing with people; habitual drinking; history of 
flashbacks; inability to sleep more than three to four hours 
per night with early, middle, and late insomnia; nightmares; 
and hypervigilance.  Socially, the veteran reported that he 
was currently in his fourth marriage.  He stated that, 
following service, he was unable to hold employment due to 
his inability to stay inside his office building for long 
periods and difficulty in getting along with his co-workers.  
He reported that he was working as a truck driver and that he 
was able to tolerate his employment better since he did not 
need to interact often with others.  According to the 
veteran, he "self-medicated" his PTSD condition with 
alcohol.  At the time of this examination, the veteran was 
given a score of 35 on the Global Assessment of Functioning 
Scale.  In addition to diagnosing the veteran with PTSD 
related to service, the private physician opined that this 
condition significantly affected his work and social 
relationships, as evidenced by his social and work history.

Private psychiatric therapy records from May 2006 through 
July 2008 generally indicate that the veteran's PTSD symptoms 
improved over the course of treatment.  In July and September 
of 2006, the veteran was noted as reporting and displaying 
improved mood and brighter affect, but continued 
hypervigilance, flashbacks, and irritability.  He also 
reported that he had quit smoking and was not drinking "like 
he used to."

In September 2006, the veteran underwent a VA psychiatric 
examination.  At that time, the veteran reported interrupted 
sleep and an inability to fall back asleep; nightmares 
occurring one to two times per week; intrusive thoughts; 
anxiousness; being easily startled; hypervigilance; feeling 
uncomfortable in crowds; and short temper.  Contrary to 
statements to his private physician in April 2006, the 
veteran denied any problems with drugs or alcohol.  He also 
denied receiving in-patient treatment for any psychiatric 
disorder, but did report that he was receiving monthly 
therapy from his private physician.  He reported that he was 
employed as a truck driver and worked three days a week for 
eight to twelve hours per day.  He worked whenever his 
employers contacted him for work, and stated that he had not 
missed any time from work due to psychiatric symptoms.  The 
veteran reported being able to dress himself, feed himself, 
and tend to his own toilet needs.  He lived with his wife and 
reported that he had very few friends.  According to the 
veteran, he spent most of his time around his home and 
performed chores outside of his home.  He had limited 
recreational and leisure pursuits.  On examination, the 
veteran was noted as being alert, cooperative, and casually 
but appropriately dressed.  During the interview, the veteran 
answered questions and volunteered information.  No loosened 
associations or flight of ideas were present.  The veteran's 
mood was subdued and it was noted that he sat with his head 
down without making eye contact, however, no bizarre 
movements or tics were observed.  The veteran was oriented to 
time, place, and self and no impairment of thought processes 
or communication was detected.  Memory, insight, judgment, 
and intellectual capacity were adequate.  The veteran denied 
any delusions, hallucinations, ideas of reference or 
suspiciousness, or suicidal or homicidal ideation.  The 
examiner noted that the veteran was easily startled, 
experienced sleep disturbance, re-experienced traumatic 
events from service through nightmares and intrusive 
thoughts, displayed less interest in social activities and 
felt distant from others, and was irritable and 
hypervigilant.  Based upon the examination, the examiner 
concurred in a diagnosis of PTSD and assessed the veteran 
with a GAF score of 54.

Also in September 2006, on the same day as the VA examination 
discussed above, the veteran submitted a typewritten 
statement setting forth his psychiatric symptoms.  In 
addition to the symptoms which are documented in the VA 
examination report, he also stated that he experienced 
flashbacks approximately three times a week, accompanied by 
panic attacks when he was startled.  Once again, the veteran 
reported sleep disturbances, but added that he would get up 
several times at night to walk around his home or his 
property "to see if everything is okay."  The veteran also 
reported that his memory was becoming increasingly worse to 
the point where he could not recall what he was told or what 
he had read.  He claimed to become confused and lost while 
driving in his car.  He also stated that he experienced 
frequent auditory illusions where he would hear his name 
being called or cars driving up the driveway of his home.  
Although the veteran also reported that he experienced visual 
hallucinations, he does not elaborate on them.

In February 2007, the veteran reported to his private 
therapist that he was continuing to work, felt less anxious, 
and was feeling "a little better."  He was, however, 
continuing to experience sleep disturbances and bouts of 
anger.  In April 2007, he stated that he was stressed due to 
his brother suffering a stroke but was noted as "doing 
fairly well."  In January 2008, he stated that he was 
continuing to experience flashbacks and nightmares and that 
his sleep patterns remained the same.  On examination, he was 
noted as having constricted affect.

The veteran received a second VA psychiatric examination in 
May 2008.  At that time, he stated that his marriage and 
relationship with his 36 year old son were "so-so."  He 
advised that he had one or two friends, whom he described as 
"drinking buddies" and stated that he enjoyed hunting and 
fishing with them as leisure pursuits.  He again denied any 
history of suicide attempts. The veteran advised that he 
continued to be employed as a truck driver and had missed 13 
weeks of work due to a shortage of assignments.  On 
examination, the veteran was noted as being appropriately 
dressed and oriented to time, place, and self.  His speech 
was slightly pressured but coherent and his thought process 
and content were unremarkable.  The examiner observed that 
the veteran appeared to be guarded and suspicious during the 
examination.  The veteran reported sleep disturbances where 
he woke in the middle of the night and was unable to return 
to sleep.  He indicated major problems with anger, stating 
that he "could fly off the handle" at his spouse and 
others.  The veteran reported being able to perform 
activities of daily living independently; with the exception 
of shopping which he reportedly avoided.  He related 
persistent auditory hallucinations. He demonstrated mildly 
impaired recent memory, and stated that he easily forgot 
names and experienced instances where he misplaced objects.  
The veteran was unable to recite serial 7's and was unable to 
spell words backwards.  He denied panic attacks, homicidal or 
suicidal thoughts, or any ritualistic behavior.  He asserted 
that he felt that he could manage his own finances but that 
his spouses normally handled the task of managing the bills.  
Based upon the examination, the examiner determined that the 
veteran displayed persistent re-experiencing of traumatic in-
service events, avoidance of stimuli associated with the 
trauma, increased arousal, and chronic irritability, 
nightmares, sleep disturbances, night sweats, paranoia, and 
hypervigilance.  Based upon these findings, the examiner 
provided a multi-axis diagnosis of PTSD with alcohol 
dependence secondary to PTSD and a GAF score of 49.  
Specifically with regard to the veteran's alcohol dependence, 
the examiner opined that the veteran's alcohol use was 
"secondary to PTSD and would not be considered an 
independent variable for impairment in overall functioning."

At a private therapy session in July 2008, the veteran 
advised that he was working little; however, there is no 
indication that his work hours were being affected by his 
psychiatric symptoms.  He reported continuing nightmares, 
flashbacks, anxiousness, and feeling "down."  He related 
that he had no desire for a social life with the exception of 
his relationship with his wife.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, an initial evaluation of 30 percent is 
appropriate.  The VA examination reports of September 2006 
and May 2008 and the veteran's private therapy records 
indicate that the veteran has been able to maintain his 
employment as a truck driver and has not missed any time from 
his employment due to his psychiatric symptoms. In the 
meantime, the records also reflect that the veteran 
demonstrated ongoing
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, irritability, and mild memory loss manifested 
through the veteran's forgetting of people's names and 
placement of objects.  The veteran also demonstrated that he 
was able to groom, dress, and feed himself, performed 
household chores outside of his home, and was generally able 
to perform most of his activities of daily living, with the 
exception of shopping.

A 50 percent disability evaluation for PTSD is not 
appropriate in this case, as neither VA examination report 
nor the private treatment records provided by the veteran 
demonstrate any circumstantial, circumlocutory or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment; or 
impaired abstract thinking.

The Board is mindful of the relatively low GAF score of 35 
assigned by the veteran's private physician in his April 2006 
report.  This score suggests that the veteran experienced 
major impairment in several areas, such as work, family 
relationships, thinking or mood, or, that the veteran 
suffered impairment in communication to the degree that his 
speech was illogical, obscure, or irrelevant.  
Notwithstanding this GAF score, however, the April 2006 
report indicates that the veteran was able to maintain 
employment as a truck driver.  Although it suggests that the 
veteran experienced difficulty in forming and maintaining 
social and workplace relationships, it does not indicate any 
deficit in thought process or speech.  Subsequent private 
therapy records and VA examinations also do not indicate any 
such deficits.  VA examinations in September 2006 and May 
2008 indicated GAF scores of 54 and 49 respectively.

The Board has also considered the veteran's September 2006 
typewritten statement.  In this regard, however, the 
veteran's claims of the additional symptoms discussed above 
are substantially rebutted by the fact that he expressly 
denied their existence at his September 2006 VA examination 
of the same date.  Further, such symptoms are also not 
documented in any of his private therapy records or the May 
2008 VA examination.  Under the circumstances, the Board 
finds that the credibility of the veteran's statement 
regarding his symptoms is outweighed by the symptoms which 
are documented in the VA examinations and private treatment 
records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support the veteran's claim of 
entitlement to an evaluation greater than 30 percent, and 
this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for PTSD in an April 2006 notification letter.  In 
that same letter, the veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, as this case concerns an initial 
evaluation and comes before the Board on appeal from the 
decision which also granted service connection, there can be 
no prejudice to the veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and identified 
post-service private psychiatric records have been obtained.  
Additionally, he was afforded two VA examinations in 
September 2006 and May 2008 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


